i4
15
16
1?
18
19
20
ai
22
23
24
25
26
27

28

Case 3:19-cr-02032-W Document 25 Filed 09/12/19 PagelD.71 Page1of5

 

   

SOUTHERN Diath ne eco RT
SOUTSERN SISTHICT OF CAIFORNIA

ar DEPUTY

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, ) Case No.: 19CR2032-W

)
Plaintiff, ) FINDINGS AND RECOMMENDATION
OF THE MAGISTRATE JUDGE

Ve UPON A PLEA OF GUILTY

JENNIFER GARCIA,

Defendant.

Me eee

 

 

 

Upon Defendant’s request to enter a guilty plea to
Count 1 of the Information pursuant to Rule 11 of the
Federal Rules of Criminal Procedure, this matter was
referred to the Magistrate Judge by the District Judge,
with the written consents of the Defendant, counsel for
the Defendant, and counsel for the United States.

Thereafter, the matter came on for a hearing on
Defendant’s guilty plea, in full compliance with Rule
11, Federal Rules of Criminal Procedure, before the

Magistrate Judge, in open court and on the record.

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 3:19-cr-02032-W Document 25 Filed 09/12/19 PagelD.72 Page 2of5

In consideration of that hearing and the allocution
made by the Defendant under oath on the record and in
the presence of counsel, and the remarks of the

Assistant United States Attorney,

I make the following FINDINGS - that the Defendant

understands:

1. The government’s right, in a prosecution for
perjury or false statement, to use against the
defendant any statement that the defendant
gives under oath;

2. The right to persist in a plea of “not guilty’;

3. The right to a speedy and public trial;

4, The right to trial by jury, or the ability to
waive that right and have a judge try the case
without a jury;

5. The right to be represented by counsel-and if
necessary to have the court appoint counsel-at
trial and at every other stage of the
proceeding;

6. The right at trial to confront and cross-
examine adverse witnesses, to be protected from
compelled self-incrimination, to testify and
present evidence, and to compel the attendance

of witnesses;

 
10
11
12
13
14
i5
16
17
18
19
20
21
2a
23
24
25
26
27

28

 

 

Case 3:19-cr-02032-W Document 25 Filed 09/12/19 PagelD.73 Page 3of5

10.

11.

12.

13.

14.

15.

The defendant’s waiver of these trial rights if
the court accepts a guilty plea or nolo
contendere;

The nature of each charge to which the
defendant is pleading;

Any maximum possible penalty, including
imprisonment, fine, and term of supervised
release;

Any applicable mandatory minimum penalty;

Any applicable forfeiture;

The court’s authority to order restitution [if
applicable];

The court’s obligation to impose a special
assessment;

In determining a sentence, the court’s
obligation to calculate the applicable
sentencing guideline range and to consider that
range, possible departures under the Sentencing
Guidelines, and other sentencing factors under
18 U.S.C § 3553(a);

Any provision in the plea agreement whereby

defendant waives the right to appeal or to

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

Case 3:19-cr-02032-W Document 25 Filed 09/12/19 PagelD.74 Page 4of5

collaterally attack the conviction and
sentence; and

16. That, if convicted, a defendant who is not a
United States citizen may be removed from the
United States, denied citizenship, and denied
admission to the United States in the future.

tT further find that:

17. The defendant is competent to enter a plea;
18. The defendant’s guilty plea is made knowingly

and voluntarily, and did not result from force,

plea agreement); and
19. There is a factual basis for Defendant’s plea.

I therefore RECOMMEND that the District Judge
accept the Defendant's guilty plea to i of the
Information.

The sentencing hearing will be before United States
District Judge Thomas J. Whelan, on 12/9/2019 at 9 AM.
The court excludes time from 9/12/2019 through
12/9/2019 pursuant to 18 USC § 3161(h) (1) (G) on the
ground that the District Judge will be considering the

proposed plea agreement.

 

 

threats or promises (other than those made in a

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cr-02032-W Document 25 Filed 09/12/19 PagelD.75 Page5of5

Objections to these Findings and Recommendations
are waived by the parties if not made within 14 days of
this order. If the parties waive the preparation of the
Presentence Report, objections are due within three

days of this order.

Dated: 9/12/2019

 

en S. Crawford
United States Magistrate
Judge

Copies to:

Judge Thomas J. Whelan
Assistant United States Attorney
Counsel for Defendant

 
